DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art--, see specification paragraph [0030], because only that which is old is illustrated.  See MPEP § 608.02(g). 
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boland et al. (US Pub 2016/0090967 A1) in view of Kitani et al. (US Pat 6,056,329). Boland discloses an arrangement (fig. 1) comprising: 
Re claim 1, a transmission housing (1) forming a lubricant sump (16,17,18), and a pipeline (18, 28), wherein the first piece and the second piece (the two pieces taught below) of the pipeline respectively open into the lubricant sump (fig. 1-2 show the pipeline opening into the sump at both ends).
Re claim 4, characterized by, wherein the transmission housing includes at least two separate housing parts (11,13), wherein the first piece of the pipeline opens into a first one of the housing parts and the second piece of the pipeline opens into a second one of the housing parts (fig. 1-2 show the pipeline opening into the respective housing parts at both ends; Kitani below teaches the first piece and second piece).
Re claim 5, further comprising a third housing part (12) that connects the at least two housing parts to one another (fig. 1).
Boland does not disclose:
Re claim 1, a pipeline (18,28) including a first piece and a second piece, and wherein the first piece and the second piece are inserted into one another.
Re claim 2, wherein the first piece and the second piece are displaceable relative to one another along a central axis.
Re claim 3, further comprising at least one seal that seals the first piece and the second piece in a fluid-tight manner against one another, wherein the seal is fixed non-displaceably in the first piece, wherein the second piece forms a cylindrical region, and wherein the seal bears against the cylindrical region.
However, Kitani:
Re claim 1, a pipeline (fig. 1) including a first piece (2) and a second piece (3), and wherein the first piece and the second piece are inserted into one another (fig. 1).
Re claim 2, wherein the first piece and the second piece are displaceable relative to one another along a central axis (transition between fig. 1 and fig. 2).
Re claim 3, further comprising at least one seal (15) that seals the first piece and the second piece in a fluid-tight manner against one another, wherein the seal is fixed non-displaceably in the first piece (fig. 1 shows 15 is fixed in the groove 7 of the first piece 2), wherein the second piece forms a cylindrical region (3B is cylindrical), and wherein the seal bears against the cylindrical region (fig. 1).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pipeline, as taught by Kitani, to easily exchange the pipeline during repair. The displacement between the first piece and second piece allow for quick adjustment and also be able to fit a variety of transmission housings. 

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654